DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-16 are currently pending in the application.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers filed on 01/20/20 as required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/13/19 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Particulate matter detection unit in claims 1, 2
Heater unit in claim 1, 2
Regeneration control unit in claim 1
Start detection unit in claim 1, 2
Dryness determination unit in claim 1, 2
Heating control unit in claim 1, 2
Failure determination unit in claim 1, 2
Output storage unit in claim 2
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. A review of the specification has returned the following respective structure:
Sensor element 20 as a particulate matter detection unit
Heater unit 3
Regeneration control unit 10A
Start detection unit 10B
Dryness determination unit 10C
Heating control unit 10D
Failure determination unit 10E
Output storage unit 10F


Claim Objections
Claims 1-2 and 9-10 are objected to because of the following informalities:  
At claims 1-2 line 1 “Failure detection apparatus” should read --A failure detection apparatus--.
At claims 1-2 line 5 “exhaust gas” should read --an exhaust gas--.
At claim 1 line 11 and claim 2 line 10 “determine start” should read --determine a start--.
At claim 1 line 13 “the operation” should read --operation--.
At claim 1 line 19 “failure” (both instances) should read --a failure--.
At claim 2 line 9 “next start” should read --a next start--.
At claim 2 line 11 “exhaust gas” should read --the exhaust gas--.
At claim 2 line 17 “failure” (both instances) should read --a failure--.
At claims 9-10 line 1 “Failure detection method” should read --A failure detection method--.
At claim 9 line 13 and claim 10 line 12 “exhaust gas” should read --the exhaust gas--.
At claim 9 line 19 “failure” (both instances) should read --a failure--.
At claim 10 line 18 “failure” (both instances) should read --a failure--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3, 5-8 and 13-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “an exhaust gas” in line 12. It is unclear whether this is the same exhaust gas as introduced at line 5. For examination purposes the limitation in line 12 will be considered as --the exhaust gas--.
Claims 5-6 and 13-14 each recite the limitation “not to the first temperature but to a second temperature” in lines 2-3. It is unclear whether the particulate matter detection unit is heated to the first temperature as recited in the independent claims or the second temperature as recited in the dependent claims. For examination purposes the limitation will be considered as --to a second temperature greater than the first temperature--. See rejection under 112(d) below.
Claims 3, 5, 7-8 and 15-16 are rejected for depending upon indefinite base claims.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 5-8 and 13-16 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to include all the limitations of the claim upon which it depends.
Claims 5-6 and 13-14 each recite the limitation “not to the first temperature but to a second temperature” in lines 2-3. The limitation seeks to omit the limitation “heat the particulate matter detection unit to a first temperature” as recited in the independent claims at claim 1 line 16, claim 2 line 15, claim 9 
Claims 7-8 and 15-16 are rejected for depending upon rejected base claims.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 5, 7, 9, 11, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over HASHIDA (US 9,151,204) in view of HEDAYAT (US 2015/0168285) and ANTE (US 2013/0283887).
Regarding claim 1, HASHIDA discloses a failure detection apparatus for a particulate filter (4)(e.g. PF determined faulty at S121, Fig. 5) installed in an exhaust passage (i.a. 6, Fig. 1) for an internal combustion engine, the apparatus comprising:
a sensor (10) including
a particulate matter detection unit (12) configured to allow, on a surface thereof, accumulation of particulate matter contained in exhaust gas (col. 9 lines 53-57) having passed through the particulate filter (sensor 10 is downstream of PF 4), and output a signal corresponding to an amount of the accumulated particulate matter (col. 9 line 56), and 
a heater unit (col. 9 line 61) configured to heat the particulate matter detection unit; 
a regeneration control unit (portion of ECU 50 responsible for controlling heater according to i.a. col. 10 lines 2-13) configured to activate the heater unit to heat the particulate matter detection unit to a regeneration temperature allowing the particulate matter to be burned off (i.a. col. 10 lines 5-9);
a start detection unit (at least a portion of ECU 50) configured to determine start of the internal combustion engine (ECUs inherently detect and control engine start and operation as a term of art; see also col. 9 lines 7-8);
a heating control unit (portion of ECU 50 responsible for performing steps S100-S118 of Fig. 5) configured to, while the internal combustion engine operates (col. 15 lines 38-39), activate the heater unit (S104) to heat the particulate matter detection unit to a first temperature (T1, Fig. 4) allowing the accumulated particulate matter to remain and moisture included in the particulate matter to be removed (col. 13 lines 32-35); and 
a failure determination unit (portion of ECU responsible for performing steps S118-S128 of Fig. 5) configured to determine (at S118, Fig. 5) whether the particulate filter has failure (S121, col. 17 lines 52-53) based on an output value (“sensor output,” col. 17 line 43) from the sensor after the heating by the heating control unit (Fig. 5).
HASHIDA does not disclose activating the heater unit for regeneration while the engine is stopped.
However, ANTE teaches activating a heater unit (i.a. heating element claim 9 line 4) while an internal combustion engine is stopped (claim 13 lines 3-4) to heat a particulate matter detection unit 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the heating control unit of HASHIDA to activate the heater unit while the engine is stopped as taught by ANTE because during the burn-clean phase the sensor is unable to sense the concentration of carbon particulates in the exhaust flow; the time required for the sensor structure to be regenerated by the burn-clean method is also described as a down time of the sensor; it is therefore important to be able to maintain the burn-clean phase of the carbon particulate sensor as short as possible, in order to be able to use the carbon particulate sensor as quickly as possible for performing further carbon particulate measurements; it is possible to select and use in a purposeful manner such times for the process of burning off the carbon particulates during which it would not be possible to measure the carbon particulate concentration; a good point in time to initiate the process of burning clean the carbon particulate sensor is also after the internal combustion engine has been switched off so as to use extremely efficiently the period of time during which the internal combustion engine is not operating in order to minimize possible down times of the carbon particulate sensor.
	HASHIDA is not relied upon to teach the dryness determination unit as claimed.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the engine controller (50) of HASHIDA to delay activation of the heater unit upon engine start until a dryness determination unit determines the exhaust gas to contain no water droplets as taught by HEDAYAT such that the engine controller will not allow the soot sensor to go into the heating and/or measurement mode until all of the water is removed from the exhaust system in order to prevent damage to the soot sensor due to the water from coming into contact with a hot soot sensor.
	HASHIDA as modified currently teaches a heating control unit configured to, when the internal combustion engine starts after the heating by the regeneration control unit (taught by ANTE) and the exhaust gas is determined to contain no water droplets (taught by HEDAYAT), activate the heater unit to heat the particulate matter detection unit to a first temperature allowing the accumulated particulate matter to remain and moisture included in the particulate matter to be removed
Regarding claim 3, HASHIDA as modified teaches the failure detection apparatus for a particulate filter according to claim 1.
HASHIDA further discloses wherein the first temperature (T1, Fig. 4) is 100° C or more and less than 500° C (150-200 C, col. 13 line 37).
Regarding claim 5, HASHIDA as modified teaches the failure detection apparatus for a particulate filter according to claim 1.

See interpretation under 112(b) above.
Regarding claim 7, HASHIDA as modified teaches the failure detection apparatus for a particulate filter according to claim 5.
HASHIDA further discloses wherein the second temperature (T2, Fig. 4) is more than 200° C and less than 500° C (300 C, col. 14 line 1).
Regarding claim 9, HASHIDA discloses a failure detection method for a particulate filter (4)(e.g. PF determined faulty at S121, Fig. 5) installed in an exhaust passage (i.a. 6, Fig. 1) for an internal combustion engine, the method comprising:
arranging a sensor (10) downstream of the particulate filter (Fig. 1), the sensor including
a particulate matter detection unit (12) configured to allow, on a surface thereof, accumulation of particulate matter contained in exhaust gas (col. 9 lines 53-57) having passed through the particulate filter (sensor 10 is downstream of PF 4), and output a signal corresponding to an amount of the accumulated particulate matter (col. 9 line 56), and 
a heater unit (col. 9 line 61) configured to heat the particulate matter detection unit;
a regeneration step (i.a. col. 10 lines 2-13) for activating the heater unit, to heat the particulate matter detection unit to a regeneration temperature allowing the accumulated particulate matter to be burned off (i.a. col. 10 lines 5-9); 
a start determination step for determining start of the internal combustion engine (ECUs inherently detect and control engine start and operation as a term of art; see also col. 9 lines 7-8);
a heating step for activating the heater unit (S104) to heat the particulate matter detection unit to a first temperature (T1, Fig. 4) allowing the accumulated particulate matter to remain and moisture included in the particulate matter to be removed (col. 13 lines 32-35); and 

HASHIDA does not disclose activating the heater unit for regeneration while the engine is stopped.
However, ANTE teaches activating a heater unit (i.a. heating element claim 9 line 4) while an internal combustion engine is stopped (claim 13 lines 3-4) to heat a particulate matter detection unit (carbon particulate sensor, i.a. claim 13 lines 2-3) to a regeneration temperature (implied) allowing the particulate matter to be burned off (claim 13 lines 2-3) because during the burn-clean phase the sensor is unable to sense the concentration of carbon particulates in the exhaust flow; the time required for the sensor structure to be regenerated by the burn-clean method is also described as a down time of the sensor; it is therefore important to be able to maintain the burn-clean phase of the carbon particulate sensor as short as possible, in order to be able to use the carbon particulate sensor as quickly as possible for performing further carbon particulate measurements (0014 lines 8-17); it is possible to select and use in a purposeful manner such times for the process of burning off the carbon particulates during which it would in any case not be expedient or not possible to measure the carbon particulate concentration (0016 lines 6-10); a good point in time to initiate the process of burning clean the carbon particulate sensor is also after the internal combustion engine has been switched off (0020 lines 1-3); to use extremely efficiently the period of time during which the internal combustion engine is not operating (0020 lines 7-8); wherein the carbon particulate sensor is to comprise as short as possible down times (0015 lines 3-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the heating control unit of HASHIDA to activate the heater unit while the engine is stopped as taught by ANTE because during the burn-clean phase the sensor is unable to sense the concentration of carbon particulates in the exhaust flow; the time required for the sensor structure to be regenerated by the burn-clean method is also described as a down time of the sensor; it is therefore important to be able to maintain the burn-clean phase of the carbon particulate sensor as short as possible, in order to be able to use the carbon particulate sensor as quickly as possible for performing 
HASHIDA is not relied upon to teach the dryness determination unit as claimed.
	However, HEDAYAT teaches a dryness determination step (step of engine controller determining when all the water is gone from the exhaust system [0205 lines 2-3]) for determining whether exhaust gas contains water droplets while the internal combustion engine is in operation (0205 lines 2-3); and a heating step (step of going into a heating mode, i.a. 0205 lines 5-6) for, in response to the exhaust gas being determined to contain no water droplets in the dryness determination step (0205 lines 1-3), activating a heater unit (i.a. 0201 line 3) such that the engine controller will not allow the soot sensor to go into the heating and/or measurement mode until all of the water is removed from the exhaust system in order to prevent damage to the soot sensor due to the water from coming into contact with a hot soot sensor (0205 lines 5-11).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the engine controller (50) of HASHIDA to delay activation of the heater unit upon engine start until a dryness determination unit determines the exhaust gas to contain no water droplets as taught by HEDAYAT such that the engine controller will not allow the soot sensor to go into the heating and/or measurement mode until all of the water is removed from the exhaust system in order to prevent damage to the soot sensor due to the water from coming into contact with a hot soot sensor.
	HASHIDA as modified currently teaches a start determination step for determining start of the internal combustion engine after the heating in the regeneration step (ANTE taught regeneration while the engine is stopped) and a dryness determination step (taught by HEDAYAT) for determining whether exhaust gas contains water droplets while the internal combustion engine is in operation after the heating in the regeneration step (ANTE taught regeneration while the engine is stopped).
Regarding claim 11, HASHIDA as modified teaches the failure detection method for a particulate filter according to claim 9.
HASHIDA further discloses wherein the first temperature is (T1, Fig. 4) is 100° C or more and less than 500° C (150-200 C, col. 13 line 37).
Regarding claim 13, HASHIDA as modified teaches the failure detection method for a particulate filter according to claim 9.
HASHIDA further discloses wherein in the heating step (S104), the particulate matter detection unit (12) is heated to a second temperature (T2, Fig. 4) greater than the first temperature (Fig. 4) allowing the accumulated particulate matter to remain and moisture and soluble organic fraction included in the particulate matter to be removed (col. 13 lines 64-65).
See interpretation under 112(b) above.
Regarding claim 15, HASHIDA as modified teaches the failure detection method for a particulate filter according to claim 13.
HASHIDA further discloses wherein the second temperature (T2, Fig. 4) is more than 200° C and less than 500° C (300 C, col. 14 line 1).

Allowable Subject Matter
Claims 2, 4, 10 and 12 allowed.
Claims 6, 8, 14 and 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) and 112(d), set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK L GREENE whose telephone number is (571)270-7555.  The examiner can normally be reached on M-F 8:30-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK L. GREENE/Examiner, Art Unit 3747